 1 JESSE KAPLAN
   Attorney at Law
 2 5441 Fair Oaks Boulevard
 3 Suite C-1
   Carmichael, CA 95608
 4 916-488-3030
 5 Attorney for Plaintiff
 6
 7 McGREGOR W. SCOTT
   United States Attorney
 8 DEBORAH LEE STACHEL, CSBN 230138
 9 Regional Chief Counsel, Region IX
   Social Security Administration
10 Carol S. Clark, MOBN 42670
11 Special Assistant United States Attorney
   Assistant Regional Counsel
12  Social Security Administration, Region IX
13  160 Spear Street, Suite 800
    San Francisco, California 94105
14 Tel: (415) 977-8975
15 E-mail: carol.s.clark@ssa.gov
   Attorneys for Defendant
16
17
18
                        UNITED STATES DISTRICT COURT
19                 FOR THE EASTERN DISTRICT OF CALIFORNIA
20                          SACRAMENTO DIVISION
21 JOHN STEPHEN ADAMS,                   Case No. 2:17-cv-02087-EFB
22
           Plaintiff,                    STIPULATION AND (PROPOSED)
23                                       ORDER FOR THE AWARD OF
24                  v.                   ATTORNEY FEES UNDER THE EQUAL
                                         ACCESS TO JUSTICE ACT (EAJA)
25 ANDREW SAUL,                          28 U.S.C. § 2412(d)
26 Commissioner of Social Security,
27             Defendant.
28
 1         The Parties through their undersigned counsel, subject to the Court’s approval,
 2 stipulate that Plaintiff be awarded attorney fees in the amount of FIVE THOUSAND
 3 FIVE HUNDRED FIFTY DOLLARS and 00/100 ($5,500.00), under the Equal Access
 4 to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for
 5 all legal services rendered on behalf of Plaintiff by counsel in connection with this civil
 6
   action, in accordance with 28 U.S.C. § 2412(d).
 7
          After the Court issues an order for EAJA fees to Plaintiff, the government will
 8
   consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
 9
   Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
10
   to honor the assignment will depend on whether the fees are subject to any offset
11
   allowed under the United States Department of the Treasury’s Offset Program. After
12
   the order for EAJA fees is entered, the government will determine whether they are
13
   subject to any offset.
14
15        Fees shall be made payable to Plaintiff, but if the Department of the Treasury

16 determines that Plaintiff does not owe a federal debt, then the government shall cause
17 the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
18 assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
19 counsel, Jesse S. Kaplan.
20         This stipulation constitutes a compromise settlement of Plaintiff’s request for
21 EAJA fees, and does not constitute an admission of liability on the part of Defendant
22 under the EAJA. Payment of FIVE THOUSAND FIVE HUNDRED FIFTY DOLLARS
23 and 00/100 ($5,500.00) in EAJA attorney fees shall constitute a complete release from,
24 and bar to, any and all claims that Plaintiff and Plaintiff’s attorney, Jesse Kaplan, may
25 have relating to EAJA attorney fees in connection with this action.
26
27
28
                                                -2-
1          This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
2 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
3 provisions of the EAJA.
4                                           Respectfully submitted,
5
6
     Dated: January 14, 2020                /s/ Jesse Kaplan
7                                           JESSE KAPLAN
                                            Attorney for Plaintiff
8
9
     Dated: January 14, 2020                McGREGOR W. SCOTT
10                                          United States Attorney
                                            DEBORAH LEE STACHEL
11
                                            Regional Chief Counsel, Region IX
12                                          Social Security Administration
13
                                        By: _*_Carol S. Clark
14                                         Carol S. Clark
                                           Special Assistant U.S. Attorney
15
                                           Attorneys for Defendant
16                                         (*Permission to use electronic signature
17                                         obtained via email on January 14, 2019).

18
19         The stipulation is approved. The Clerk is directed to terminate ECF No. 25.
20
           So Ordered.
21
     DATE: January 16, 2020.                _______________________________
22
                                            HON. EDMUND F. BRENNAN
23                                          United States Magistrate Judge
24
25
26
27
28
                                                -3-
